Case 3:15-cv-01637-JLS-MSB Document 179 Filed 01/24/19 PageID.6829 Page 1 of 31



    1     PATRICIA L. GLASER – State Bar No. 55668
          pglaser@glaserweil.com
    2     THOMAS P. BURKE JR. – State Bar No. 288261
          tburke@glaserweil.com
    3     JUSTIN P. THIELE – State Bar No. 311787
          jthiele@glaserweil.com
    4     GLASER WEIL FINK HOWARD
            AVCHEN & SHAPIRO LLP
    5     10250 Constellation Boulevard, 19th Floor
          Los Angeles, California 90067
    6     Telephone: (310) 553-3000
          Facsimile: (310) 556-2920
    7
          Attorneys for Defendants
    8

    9                           UNITED STATES DISTRICT COURT
   10                        SOUTHERN DISTRICT OF CALIFORNIA
   11

   12     ROBERT ALEXANDER KASEBERG,                CASE NO.: 15-CV-01637-JLS-DHB
   13                        Plaintiff,             Hon. Janis L. Sammartino
   14     v.                                        DEFENDANTS’ MEMORANDUM
                                                    OF CONTENTIONS OF FACT
   15     CONACO, LLC; TURNER                       AND LAW
          BROADCASTING SYSTEM; TIME
   16     WARNER, INC.; CONAN O’BRIEN;              TRIAL DATE: May 28, 2019
          JEFF ROSS; MIKE SWEENEY; DOES             PRETRIAL CONFERENCE
   17     1-50, inclusive,                          DATE: Feb. 21, 2019
                                                    TIME: 1:30 p.m.
   18                        Defendants.            COURTROOM: 4D
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                       DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
1337195
Case 3:15-cv-01637-JLS-MSB Document 179 Filed 01/24/19 PageID.6830 Page 2 of 31



    1                                            TABLE OF CONTENTS
                                                                                                                       Page
    2

    3     I.    Contentions of Fact ......................................................................................... 1
    4
                A.       Introduction & Parties ........................................................................... 1
                B.       Conan’s monologue writers craft each show’s monologue through
    5
                         a creative and deliberate process........................................................... 1
    6
                C.       Kaseberg has accused Defendants of infringing his copyrights to
    7                    five jokes, three of which remain at issue after summary judgment. ... 5
    8                    1.       The UAB Joke ............................................................................ 5
    9                    2.       The Delta Joke ............................................................................ 6

   10
                         3.       The Tom Brady Joke .................................................................. 7
                         4.       The Washington Monument Joke ............................................... 8
   11
                         5.       The Jenner Joke .......................................................................... 9
   12
          II.   Contentions of Law ......................................................................................... 9
   13
                A.       Kaseberg cannot prove either ownership of a valid copyright or
   14                    infringement by Defendants. ................................................................. 9
   15                    1.       Kaseberg’s jokes lack the minimal level of originality
                                  required to enjoy copyright protection. .................................... 10
   16
                         2.       If copyrightable, Kaseberg’s jokes are entitled only to thin
   17
                                  protection against virtually identical copying. ......................... 11
   18                    3.       Kaseberg cannot prove that his jokes were copied by
   19                             Defendants, either directly or indirectly. .................................. 11
   20
                                  a.       Kaseberg cannot prove that Defendants had a
                                           reasonable opportunity to view his jokes. ...................... 12
   21
                                           (i)    Kaseberg cannot prove a chain of events
   22                                             linking his jokes to Conan’s monologue
                                                  writers.                                                               12
   23
                                           (ii) Kaseberg’s jokes were not widely
   24                                             disseminated.                                                          13
                                           (iii) Kaseberg’s jokes are not strikingly similar to
   25
                                                  those told on Conan.                                                   14
   26                             b.       Kaseberg cannot prove that the jokes on Conan are
   27
                                           virtually identical to his. ................................................. 14
                                  c.       The jokes on Conan differ substantially from
   28

                                                   i
                          DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
1337195
Case 3:15-cv-01637-JLS-MSB Document 179 Filed 01/24/19 PageID.6831 Page 3 of 31



    1
                                             Kaseberg’s in the specific expressions used. ................. 15
                                          (i)   The Tom Brady Joke                                                    16
    2
                                          (ii) The Washington Monument Joke                                           17
    3                                     (iii) The Jenner Joke                                                       18
                          4.       Conan’s monologue writers independently created each of
    4
                                   the allegedly infringing jokes. .................................................. 18
    5
                          5.       Kaseberg will be unable to prove direct copyright
    6                              infringement by Time Warner or TBS. .................................... 21
    7            B.       Kaseberg is entitled to a minimal award of damages and fees, if
                          any. ...................................................................................................... 21
    8
                          1.       Kaseberg cannot prove that the alleged infringement of any
    9                              of his jokes was willful. ............................................................ 21
   10                     2.       Kaseberg’s actual damages are minimal at best, and
   11
                                   Kaseberg’s disgorgement-of-profits theory is remote and
                                   speculative. ............................................................................... 22
   12
                          3.       Kaseberg cannot recover statutory damages or attorney’s
   13                              fees for two of the three jokes at issue, and Defendants
                                   intend to seek their fees to the fullest extent possible if they
   14
                                   prevail at trial. ........................................................................... 23
   15
                 C.       Injunctive relief is unwarranted in this action. ................................... 25
   16     III.   Abandoned Issues .......................................................................................... 25
   17     IV.    Rule 16.1(f)(2)(a) Exhibits ............................................................................ 26
   18     V.     Rule 16.1(f)(1)(a) Witnesses ......................................................................... 26
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                    ii
                           DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
1337195
Case 3:15-cv-01637-JLS-MSB Document 179 Filed 01/24/19 PageID.6832 Page 4 of 31



    1                                            TABLE OF AUTHORITIES
                                                                                                                        Page
    2

    3     FEDERAL CASES
    4
          Apple Computer, Inc. v. Microsoft Corp.,
            35 F.3d 1435 (9th Cir. 1994) ................................................................................... 11
    5
          Art Attacks Ink, LLC v. MGA Entm’t Inc.,
    6
            581 F.3d 1138 (9th Cir. 2009) ........................................................................... 12, 13

    7
          Bldg. Graphics, Inc. v. Lennar Corp.,
            708 F.3d 573 (4th Cir. 2013) ................................................................................... 13
    8
          Chafir v. Carey,
    9
            2007 WL 2702211 (S.D.N.Y. Sept. 17, 2007)......................................................... 13

   10
          Data East USA, Inc. v. Epyx, Inc.,
           862 F.2d 204 (9th Cir. 1988) ................................................................................... 15
   11
          Dream Games of Ariz., Inc. v. PC Onsite,
   12
            561 F.3d 983 (9th Cir. 2009) ................................................................................... 24

   13
          Ent. Research Grp., Inc. v. Genesis Creative Grp.,
            122 F.3d 1211 (9th Cir. 1997) ................................................................................. 10
   14
          Ets–Hokin v. Skyy Spirits, Inc.,
   15
            323 F.3d 763 (9th Cir. 2003) ................................................................................... 11

   16
          Feist Publ’ns, Inc. v. Rural Tel. Serv. Co.,
            499 U.S. 340 (1991) ................................................................................................. 14
   17
          Kamar Intern., Inc. v. Russ Berrie and Co.,
   18
            657 F.2d 1059 (9th Cir. 1981) ................................................................................. 10

   19
          Loomis v. Cornisch,
            2013 WL 6044345 (C.D. Cal. Nov. 13, 2013)......................................................... 13
   20
          Mackie v. Rieser,
   21
           296 F.3d 909 (9th Cir. 2002) ................................................................................... 22

   22
          MAI Sys. Corp. v. Peak Computer, Inc.,
           991 F.2d 511 (9th Cir. 1993) ................................................................................... 25
   23
          Maljack Prods., Inc. v. GoodTimes Home Video Corp.,
   24
            81 F.3d 881 (9th Cir. 1996) .................................................................................... 25

   25
          Rice v. Fox Broad. Co.,
            330 F.3d 1170 (9th Cir. 2003) ........................................................................... 10, 12
   26
          Satava v. Lowry,
   27
            323 F.3d 805 (9th Cir. 2003) ............................................................................. 10, 11

   28
          Selle v. Gibb,
            741 F.2d 896 (7th Cir. 1984) ................................................................................... 14
                                                      iii
                             DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
1337195
Case 3:15-cv-01637-JLS-MSB Document 179 Filed 01/24/19 PageID.6833 Page 5 of 31



          Sid & Marty Krofft Television Prods., Inc. v. McDonald’s Corp.,
    1       562 F.2d 1157 (9th Cir. 1977) ................................................................................. 12
    2     Stabile v. Paul Smith Ltd.,
            137 F. Supp. 3d 1173 (C.D. Cal. 2015) ................................................................... 13
    3
          Wash. Shoe Co. v. A-Z Sporting Goods Inc.,
    4      704 F.3d 668 (9th Cir. 2012) ................................................................................... 21
    5     Wash. Shoe Co. v. A-Z Sporting Goods Inc.,
           704 F.3d 668 (9th Cir. 2012) ................................................................................... 21
    6

    7     FEDERAL STATUTES
          17 U.S.C. § 102(b) ....................................................................................................... 10
    8
          17 U.S.C. § 412............................................................................................................ 23
    9
          17 U.S.C. § 502(a) ....................................................................................................... 25
   10
          17 U.S.C. § 504(a) ....................................................................................................... 23
   11
          17 U.S.C. § 504(b) ....................................................................................................... 22
   12
          17 U.S.C. § 504(c) ....................................................................................................... 23
   13
          17 U.S.C. § 504(c)(2) .................................................................................................. 21
   14
          17 U.S.C. § 505............................................................................................................ 24
   15

   16     OTHER AUTHORITIES
          Ninth Circuit Model Civil Jury Instructions, 17.14 (2017) ......................................... 10
   17
          Ninth Circuit Model Civil Jury Instructions, 17.18 (2017) ......................................... 12
   18
          Ninth Circuit Model Civil Jury Instructions, 17.5 (2017) ........................................... 21
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                       iv
                              DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
1337195
Case 3:15-cv-01637-JLS-MSB Document 179 Filed 01/24/19 PageID.6834 Page 6 of 31



    1           System, Inc.; Time Warner Inc.; Conan O’Brien; Jeff Ross; and Mike Sweeney
    2     (collectively “Defendants”) respectfully submit their Memorandum of Contentions of
    3     Fact and Law in advance of the pretrial conference scheduled on February 21, 2019,
    4     and the jury trial scheduled to begin on May 28, 2019.
    5     I.    Contentions of Fact
    6           A.       Introduction & Parties
    7           1.       Conan is a popular late-night talk show that airs Monday through
    8     Thursday on TBS. Conan has aired on TBS since 2010.
    9           2.       Defendant Conaco, LLC (“Conaco”) is the television production
   10     company that produces Conan. Defendant Turner Broadcasting System (“Turner”)
   11     owns and operates the TBS television network. Defendant Time Warner Inc. (“Time
   12     Warner”) is Turner’s parent company.
   13           3.       Defendant Conan O’Brien (“O’Brien”) created and hosts Conan.
   14     Defendant Jeff Ross (“Ross”) is Conan’s executive producer. Defendant Mike
   15     Sweeney (“Sweeney” ) was Conan’s head writer at all times relevant to this lawsuit.
   16           4.       Plaintiff Robert Alexander Kaseberg (“Plaintiff” or “Kaseberg”) is a
   17     freelance comedy writer who maintains an active blog and Twitter account, where he
   18     posts monologue-style jokes on a near-daily basis, sometimes up to dozens each day.
   19     Kaseberg records and watches the monologues of each late-night host the morning
   20     after they air on television. Indeed, when posting on his blog or Twitter account,
   21     Kaseberg attempts to imitate the voice and style of these hosts, including O’Brien,
   22     since the purpose of his online presence is to attract the attention of other comedians
   23     and writers.
   24           B.       Conan’s monologue writers craft each show’s monologue through a
   25                    creative and deliberate process.
   26           5.       Like many late-night talk shows, Conan begins with a monologue
   27     consisting of a few minutes of jokes about the day’s news.
   28

                                                   1
                          DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
1337195
Case 3:15-cv-01637-JLS-MSB Document 179 Filed 01/24/19 PageID.6835 Page 7 of 31



    1           6.     To craft each show’s monologue, Conan employs a team of four
    2     monologue writers. These writers are supported by a writers’ assistant, who
    3     coordinates their efforts, and a team of interns, who help with finding interesting
    4     topics or “premises” for the monologues.
    5           7.     At the times relevant to Kaseberg’s allegations, the four monologue
    6     writers employed on Conan were Brian Kiley, Josh Comers, Rob Kutner, and Laurie
    7     Kilmartin. Their assistant at all relevant times was Danielle Weisberg.
    8           8.     Each of the monologue writers arrives at the production offices of Conan
    9     in Burbank, California, at around 9 a.m. on weekdays.
   10           9.     On Mondays through Thursdays, they must craft the monologue of the
   11     show that is to be taped that afternoon and aired that evening.
   12           10.    For the first hour or so of the day, the writers focus on finding
   13     “premises”—interesting and timely news stories that seem ripe for humor. Each
   14     writer visits a short list of specific preferred websites to source his or her premises.
   15     The monologue writers do not research social media profiles, conduct general Google
   16     searches, or review content on other comedians’ blogs, social media, or personal
   17     websites for their premises research.
   18           11.    By 10 a.m., the writers submit the premises that they have found so far to
   19     their assistant, Weisberg, who collects and assembles the premises from the different
   20     writers. Meanwhile, a team of interns has also been searching for promising premises
   21     and forwarding them, with links to their sources, to Weisberg. Weisberg compiles and
   22     circulates a complete set of premises to the writers at around 10 a.m.
   23           12.    From 10 a.m. until around noon, the monologue writers work on the first
   24     batch of monologue jokes—”Batch 1.”
   25           13.    Most monologue jokes follow a similar setup-and-punchline format: the
   26     setup—the premise—is a factual snippet from the day’s news. The punchline then
   27     provides a humorous, surprising, or ironic twist on the factual setup.
   28

                                                 2
                        DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
1337195
Case 3:15-cv-01637-JLS-MSB Document 179 Filed 01/24/19 PageID.6836 Page 8 of 31



    1           14.    Each monologue writer tries to draft 10–20 such jokes before submitting
    2     his or her Batch 1 jokes to Weisberg at around noon.
    3           15.    Most of the Batch 1 process is solitary: the writers tend to work on the
    4     jokes in the privacy of their own offices, with the exception of Brian Kiley and Josh
    5     Comers, who usually bounce ideas off each other for about 20-30 minutes.
    6           16.    After all the writers have submitted their Batch 1 jokes, Weisberg
    7     assembles them into one document.
    8           17.    The writers and Weisberg then meet in one of the writers’ offices, where
    9     they review the complete Batch 1 together. At this stage, they read the jokes out loud,
   10     make tweaks to the language, and eliminate redundant jokes drafted by different
   11     writers—something that happens nearly every day.
   12           18.    After this meeting, the Batch 1 jokes are printed and delivered to
   13     O’Brien, who reviews them and provides feedback via handwritten notes. O’Brien
   14     reviews the jokes in private, in his office, and the process usually takes 15-20
   15     minutes.
   16           19.    For jokes that are good enough to include in the monologue, he will draw
   17     a checkmark. For jokes that need improvement but show promise, he will draw a
   18     small squiggle. And for premises that seem promising but the jokes are not yet strong
   19     enough yet, he will write “GA” for “good area.”
   20           20.    O’Brien’s notes are delivered back to Weisberg, who scans and
   21     distributes them to the writers, usually sometime between 1:00 and 1:45 p.m.
   22           21.    By this time, the writers are usually at work on “Batch 2” of the
   23     monologue jokes. In “Batch 2,” the writers incorporate O’Brien’s feedback and
   24     attempt to write at least another 10 jokes. The writers may also draft fresh jokes based
   25     on new premises that they have discovered themselves or that the interns have found.
   26           22.    The writers submit the Batch 2 jokes that they draft to Weisberg as they
   27     are written. That way, she can add them to the master document so that they are ready
   28     to print and review once O’Brien is finished with the afternoon’s dress rehearsal.
                                                 3
                        DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
1337195
Case 3:15-cv-01637-JLS-MSB Document 179 Filed 01/24/19 PageID.6837 Page 9 of 31



    1            23.   After finishing work on Batch 2, the monologue writers gather in
    2     O’Brien’s dressing room along with O’Brien, Weisberg, and the head writer
    3     (Sweeney, at all times relevant to this lawsuit). This Batch 2 meeting usually happens
    4     between 2:00 and 2:45 p.m., approximately. Together, they review the jokes that have
    5     been added to the monologue from Batch 1, along with the new ones that have been
    6     drafted for Batch 2. During this Batch 2 meeting, a similar process takes place where
    7     the jokes are reviewed and evaluated as solid, promising, or “good areas.”
    8            24.   After the Batch 2 meeting in O’Brien’s dressing room, the writers return
    9     to their offices to work on Batch 3 until about 3:40 p.m. During this time, they try to
   10     round out the monologue with jokes in “good areas” or improve jokes that are not
   11     quite good enough. They continue to submit jokes to Weisberg as they are written,
   12     who compiles them into a final document for review at the “Cue Card” meeting.
   13            25.   The “Cue Card” meeting is where the jokes that have been selected for
   14     the monologue from Batch 1 and Batch 2, along with the new jokes from Batch 3, are
   15     written on cue cards for O’Brien to read aloud. This meeting takes place as O’Brien is
   16     in his makeup chair, starting at around 3:45 p.m. (The taping of each night’s show
   17     begins at 4:30 p.m.) The Cue Card meeting is attended by the monologue writers,
   18     O’Brien, Weisberg, Sweeney, Ross, Andy Richter—O’Brien’s longtime “sidekick”—
   19     and other Conan staff members.
   20            26.   The monologue continues to undergo revision throughout the Cue Card
   21     meeting up until the time that the show is taped. Previously approved monologue
   22     jokes may be edited or removed until minutes before the show begins taping at 4:30
   23     p.m.
   24            27.   Conan has an informal policy to cut a joke from the monologue if it is
   25     discovered that the joke has already been told by someone else, even if the similarity
   26     is purely coincidental.
   27

   28

                                                 4
                        DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
1337195
Case 3:15-cv-01637-JLS-MSB Document 179 Filed 01/24/19 PageID.6838 Page 10 of 31



     1           28.    Throughout the monologue writing process, the identities of the authors
     2     of individual jokes are known only to the authors themselves and Weisberg—the
     3     identities are obscured from O’Brien. Indeed, when the various batches of jokes are
     4     printed, the printouts contain only the text of the jokes and no identifying information
     5     about their authors. This is done so that the jokes are judged based on their merits
     6     alone. Maintaining the anonymity of the authors of the monologue jokes has the
     7     additional consequence of preventing monologue writers from feeling pressured to
     8     reach a certain quantitative output.
     9           C.     Kaseberg has accused Defendants of infringing his copyrights to five
    10                  jokes, three of which remain at issue after summary judgment.
    11           29.    Over the course of this lawsuit, Kaseberg has accused O’Brien and
    12     Defendants of infringing his copyrights to five separate jokes by publicly performing
    13     allegedly similar jokes during O’Brien’s nightly monologues.
    14                  1.     The UAB Joke
    15           30.    Referred to as “Joke #5” in Plaintiff’s Amended Complaint (Dkt. 58), the
    16     “UAB Joke” is the first joke that Kaseberg alleges O’Brien infringed.
    17           31.    On December 2, 2014, Kaseberg posted the following joke on his blog:
    18     “The University of Alabama-Birmingham is shutting down its football program. To
    19     which the Oakland Raiders said, ‘Wait, so you can do that?’”
    20           32.    The following day, December 3, 2014, O’Brien told the following joke
    21     in his monologue: “Big news in sports. University of Alabama-Birmingham has
    22     decided to discontinue its football team. Yeah. When they heard this news, New York
    23     Jets fans said, ‘Wait, can you do that? It’s something you can do?’”
    24           33.    This joke was initially created by monologue writer Brian Kiley at 11:32
    25     a.m. on December 3, 2014.
    26           34.    Kaseberg contends that he did not view O’Brien’s version of the UAB
    27     Joke at or near the time that it aired. He did not allege infringement of the UAB Joke
    28     in his original complaint, filed on July 22, 2015.
                                                  5
                         DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
 1337195
Case 3:15-cv-01637-JLS-MSB Document 179 Filed 01/24/19 PageID.6839 Page 11 of 31



     1           35.    The alleged infringement of the UAB Joke was raised by Kaseberg’s
     2     counsel during this litigation and was included in the Amended Complaint filed on
     3     October 4, 2016. (Dkt. 58.)
     4           36.    In its Order (Dkt. 131) on Defendants’ Motion for Summary Judgment,
     5     this Court held that “there is no genuine dispute of material fact regarding the UAB
     6     jokes’ lack of virtual identity” and that “differences are significant enough to warrant
     7     summary judgment due to objective lack of virtual identity between the protectable
     8     elements of the allegedly infringing and allegedly infringed-upon joke. To hold
     9     otherwise would grant Plaintiff’s UAB Joke the power to preclude any expression of
    10     disbelief and desire for a beloved but beleaguered sports team to also shut down their
    11     operations upon hearing the UAB news. This would fundamentally impede, rather
    12     than ‘promote the progress of’ the creative arts. U.S. Const. art. 1, § 8, cl. 8.” (Dkt.
    13     131 at 22.) The Court therefore granted summary judgment for Defendants regarding
    14     the UAB Joke.
    15                  2.     The Delta Joke
    16           37.    Kaseberg posted his version of the “Delta Joke” (referred to as “Joke #1”
    17     in Plaintiff’s Amended Complaint) to his blog at 4:14 p.m. on January 14, 2015: “A
    18     Delta flight this week took off from Cleveland to New York with just two passengers.
    19     And they fought over control of the armrest the entire flight.”
    20           38.    On the evening of January 14, 2015, O’Brien told the following “Delta
    21     Joke” in his monologue: “This never happens anymore. This is a strange story. On
    22     Monday, a Delta flight from Cleveland to New York took off with just two
    23     passengers. Two passengers on the whole plane. Yet somehow, they spent the whole
    24     flight fighting over the armrest. As if they wouldn’t sit together, but they did.
    25     Everyone’s ok.”
    26           39.    O’Brien’s “Delta Joke” was created nearly five hours before Kaseberg
    27     posted his version of the joke: monologue writer Josh Comers submitted it via email
    28     at 11:33 a.m. on January 14, 2015.
                                                  6
                         DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
 1337195
Case 3:15-cv-01637-JLS-MSB Document 179 Filed 01/24/19 PageID.6840 Page 12 of 31



     1           40.    The Court thus held that “there is no genuine issue of material fact that
     2     Defendants created the Delta Joke prior to Plaintiff’s version” and granted
     3     Defendants’ Motion for Summary Judgment as to the Delta Joke. (Dkt. 131 at 12.)
     4           41.    The Delta Joke was the first allegedly infringing joke that Kaseberg
     5     contends he observed in O’Brien’s monologue at or near the time that it aired. (As
     6     discussed above, he contends that he did not learn of the alleged infringement of the
     7     UAB Joke until after filing this lawsuit.)
     8           42.    Two days after O’Brien’s Delta Joke aired, Kaseberg tweeted at Mike
     9     Sweeney, then-head writer on Conan, saying that he was “95% sure [he] had a joke
    10     from [his] blog used on the show. I’m not upset, [but] would like the opportunity to
    11     contribute jokes.” Sweeney received the tweet at around the time that Kaseberg sent
    12     it, but did not respond.
    13                  3.     The Tom Brady Joke
    14           43.    On February 3, 2015, Kaseberg posted the following “Tom Brady Joke”
    15     (referred to as “Joke #2” in his Amended Complaint) to Twitter at 8:49 a.m. and to his
    16     blog at 9:02 a.m.: “Tom Brady said he wants to give his MVP truck to the man who
    17     won the game for the Patriots. So enjoy that truck, Pete Carroll.”
    18           44.    Kaseberg’s effective date of registration for his Tom Brady Joke is July
    19     11, 2015.
    20           45.    That evening, O’Brien told the following joke in his monologue: “Tom
    21     Brady said he wants to give the truck that he was given as Super Bowl MVP, give the
    22     truck to the guy who won the Super Bowl for the Patriots. Which is very nice. I think
    23     that’s nice. I do. Yes. So Brady’s giving his truck to Seahawks coach Pete Carroll.”
    24           46.    O’Brien’s version of the Tom Brady Joke was written by monologue
    25     writer Brian Kiley and submitted via email at 3:14 p.m. on February 3, 2015.
    26

    27

    28

                                                  7
                         DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
 1337195
Case 3:15-cv-01637-JLS-MSB Document 179 Filed 01/24/19 PageID.6841 Page 13 of 31



     1           47.    After seeing O’Brien’s Tom Brady Joke, Kaseberg tweeted at one of
     2     Conan’s sketch writers, Andres de Bouchet, that the “Brady joke was on my blog
     3     Feb. 3 and on the monologue on Feb. 4. Any chance I can send jokes on my own as a
     4     freelancer?” De Bouchet brought this tweet to Sweeney’s attention but did not
     5     respond to Kaseberg.
     6           48.    Also at around this time, Kaseberg called Sweeney and left a message
     7     but did not receive a response.
     8                  4.    The Washington Monument Joke
     9           49.    On February 17, 2015, Kaseberg posted the following “Washington
    10     Monument Joke” (“Joke #3” in the Amended Complaint) to Twitter at 7:21 a.m. and
    11     to his blog at 11:20 a.m.: “The Washington Monument is ten inches shorter than
    12     previously thought. You know the winter has been cold when a monument suffers
    13     from shrinkage.”
    14           50.    Kaseberg’s effective registration date for his Washington Monument
    15     Joke is December 11, 2015.
    16           51.    Later that evening, O’Brien told the following joke in his monologue:
    17     “Yesterday surveyors announced that the Washington Monument is ten inches shorter
    18     than what’s been previously recorded. Yeah. Of course, the monument is blaming the
    19     shrinkage on the cold weather. Penis joke.”
    20           52.    This joke was written and submitted via email by monologue writer
    21     Brian Kiley at 1:23 p.m. on February 17, 2015.
    22           53.    On February 18, 2015, the day after the Washington Monument Joke
    23     aired, Kaseberg again called Sweeney and reached him directly this time. During this
    24     call, Kaseberg expressed an interest in working for Conan in some capacity. Sweeney
    25     rejected Kaseberg’s request for work.
    26           54.    After the call, Kaseberg tweeted at Sweeney: “Thanks for taking my call.
    27     Last thing I wanted was to sound accusing. If there is any way I can contribute jokes,
    28     let me know.”
                                                  8
                         DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
 1337195
Case 3:15-cv-01637-JLS-MSB Document 179 Filed 01/24/19 PageID.6842 Page 14 of 31



     1           55.    O’Brien also told a version of the Washington Monument Joke, during
     2     his January 9, 2014 monologue, over a year before Kaseberg created his version.
     3           56.    The premise of the January 2014 Washington Monument Joke was: “The
     4     East Coast is starting to warm up. That’s the good news. But it got very cold there for
     5     a while, especially in Washington, D.C. Record low temperatures this week. Check
     6     out this time-lapse footage of the cold front hitting the Washington Monument.”
     7           57.    A video clip then aired depicting the Washington Monument shrinking
     8     dramatically.
     9                  5.     The Jenner Joke
    10           58.    Finally, Kaseberg posted the following “Jenner Joke” (“Joke #5” in his
    11     Amended Complaint) to his blog at 11:05 a.m. and to his Twitter at 11:31 a.m. on
    12     June 9, 2015: “Three towns, two in Texas, one in Tennessee, have streets named after
    13     Bruce Jenner and now they have to consider changing them to Caitlyn. And one will
    14     have to change from a Cul-De-Sac to a Cul-De-Sackless.”
    15           59.    Kaseberg’s effective date of registration for his Jenner Joke is September
    16     8, 2015.
    17           60.    That evening, O’Brien told the following Jenner Joke in his monologue:
    18     “Some cities that have streets named after Bruce Jenner are trying to change the
    19     streets’ names to Caitlyn Jenner. If you live on Bruce Jenner cul-de-sac it will now be
    20     cul-de-no-sack.”
    21           61.    O’Brien’s version of the Jenner Joke was submitted via email by
    22     monologue writer Rob Kutner at 1:34 p.m. on June 9, 2015.
    23     II.   Contentions of Law
    24           A.     Kaseberg cannot prove either ownership of a valid copyright or
    25                  infringement by Defendants.
    26           62.    Plaintiff’s original complaint was filed on July 22, 2015.
    27

    28

                                                    9
                           DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
 1337195
Case 3:15-cv-01637-JLS-MSB Document 179 Filed 01/24/19 PageID.6843 Page 15 of 31



     1           63.    Kaseberg can prevail on his copyright infringement claim only if he can
     2     “prove both valid ownership of the copyright and infringement of that copyright by
     3     the alleged infringer.” Ent. Research Grp., Inc. v. Genesis Creative Grp., 122 F.3d
     4     1211, 1217 (9th Cir. 1997) (citations omitted).
     5                  1.     Kaseberg’s jokes lack the minimal level of originality required
     6                         to enjoy copyright protection.
     7           64.    Kaseberg’s infringement claim must fail because his asserted jokes lack
     8     the requisite originality to warrant copyright protection. Originality is a prerequisite to
     9     copyrightability. Kamar Intern., Inc. v. Russ Berrie and Co., 657 F.2d 1059, 1061
    10     (9th Cir. 1981).
    11           65.    Expressions that are “standard, stock, or common to a particular subject
    12     matter or medium are not protectable under copyright law.” Satava v. Lowry, 323
    13     F.3d 805, 810 (9th Cir. 2003), cert. denied 540 U.S. 983 (2003).
    14           66.    To be copyrightable, an expression must be original, i.e., “must be
    15     something more than a ‘merely trivial’ variation” on a standard form. Id.
    16           67.    Copyright does not protect ideas, but only the original expression of such
    17     ideas. 17 U.S.C. § 102(b); Rice v. Fox Broad. Co., 330 F.3d 1170, 1174 (9th Cir.
    18     2003).
    19           68.    For Kaseberg’s jokes to be considered original work they must have been
    20     created (1) independently by Kaseberg (i.e. he did not copy the jokes from another
    21     work) and (2) by use of at least minimal creativity. See Ninth Circuit Model Civil
    22     Jury Instructions, 17.14 (2017).
    23           69.    “Although the amount of creative input by the author required to meet
    24     the originality standard is low, it is not negligible. There must be something more
    25     than a ‘merely trivial’ variation, something recognizably the artist’s own.” Satava,
    26     323 F.3d at 810 (citations omitted).
    27

    28

                                                 10
                         DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
 1337195
Case 3:15-cv-01637-JLS-MSB Document 179 Filed 01/24/19 PageID.6844 Page 16 of 31



     1           70.     Kaseberg’s jokes are negligible and trivial variations on unprotectable
     2     ideas, preexisting works, or public domain works, such that they do not contain the
     3     requisite amount of creative input to qualify for copyright protection.
     4                   2.    If copyrightable, Kaseberg’s jokes are entitled only to thin
     5                         protection against virtually identical copying.
     6           71.     If Kaseberg is found to have made original contributions to his jokes,
     7     those original contributions are entitled only to “thin” copyright protection. Satava,
     8     323 F.3d at 812.
     9           72.     This Court held that “Plaintiff’s jokes are entitled to only ‘thin’ copyright
    10     protection” in its Order (Dkt. 131 at 21) on Defendants’ Motion for Summary
    11     Judgment, observing that “although the punchlines of the jokes are creative, they are
    12     nonetheless constrained by the limited number of variations that would (1) be
    13     humorous (2) as applied to the specific facts articulated in each joke’s previous
    14     sentence and (3) provide mass appeal. This merits only thin protection. The standard
    15     for infringement must therefore also be some form of ‘virtual identity.’”
    16           73.     Thin copyright protection protects against only virtually identical
    17     copying. Id.; see also Ets–Hokin v. Skyy Spirits, Inc., 323 F.3d 763, 766 (9th Cir.
    18     2003) (“When we apply the limiting doctrines, subtracting the unoriginal elements,
    19     Ets Hokin is left with ... a ‘thin’ copyright, which protects against only virtually
    20     identical copying.”); Apple Computer, Inc. v. Microsoft Corp., 35 F.3d 1435, 1439
    21     (9th Cir. 1994) (“When the range of protectable and unauthorized expression is
    22     narrow, the appropriate standard for illicit copying is virtual identity.”).
    23                   3.    Kaseberg cannot prove that his jokes were copied by
    24                         Defendants, either directly or indirectly.
    25           74.     Kaseberg lacks any direct evidence of copying of his jokes by
    26     Defendants.
    27

    28

                                                  11
                          DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
 1337195
Case 3:15-cv-01637-JLS-MSB Document 179 Filed 01/24/19 PageID.6845 Page 17 of 31



     1           75.    Without direct evidence of copying, for Kaseberg to prove copying by
     2     Defendants, he must prove that (1) Defendants had access to the allegedly infringed-
     3     upon jokes and (2) that the allegedly infringed-upon jokes and Defendants’ allegedly
     4     infringing jokes are virtually identical. See, e.g., Rice v. Fox Broad. Co., 330 F.3d at
     5     1174 (noting copying “may be established by showing that . . . [(1)] the infringing
     6     party ‘had access’ to the copyrighted work” and “[(2)] the works in question ‘are
     7     substantially similar in their protected elements’” (quoting Metcalf v. Bochco, 294
     8     F.3d 1069, 1072 (9th Cir. 2002))).
     9                           a.     Kaseberg cannot prove that Defendants had a
    10                                  reasonable opportunity to view his jokes.
    11           76.    Proof of access requires “an opportunity to view or to copy plaintiff’s
    12     work.” See Sid & Marty Krofft Television Prods., Inc. v. McDonald’s Corp., 562 F.2d
    13     1157, 1172 (9th Cir. 1977); see also Art Attacks Ink, LLC v. MGA Entm’t Inc., 581
    14     F.3d 1138, 1143 (9th Cir. 2009) (requiring “a reasonable possibility, not merely a
    15     bare possibility”).
    16           77.    Access may be shown by (1) a chain of events connecting the plaintiff’s
    17     work and the defendant’s opportunity to view that work, (2) the plaintiff’s work being
    18     widely disseminated, or (3) a similarity between the plaintiff’s work and the
    19     defendant’s work that is so “striking” that it is highly likely the works were not
    20     created independent of one another. See Ninth Circuit Model Civil Jury Instructions,
    21     17.18 (2017).
    22                                  (i)   Kaseberg cannot prove a chain of events linking
    23                                        his jokes to Conan’s monologue writers.
    24           78.    Kaseberg cannot show a chain of events linking the jokes posted on his
    25     blog or Twitter account and the Conan monologue writers who authored the allegedly
    26     infringing jokes at issue.
    27           79.    Kaseberg has no evidence that Comers, Kiley, or Kutner ever visited his
    28     blog or his Twitter account before this lawsuit was filed.
                                                   12
                           DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
 1337195
Case 3:15-cv-01637-JLS-MSB Document 179 Filed 01/24/19 PageID.6846 Page 18 of 31



     1           80.    Indeed, Comers, Kiley, and Kutner deny having heard of Kaseberg or
     2     having viewed Kaseberg’s blog or Twitter account before learning about his
     3     accusations of joke theft.
     4           81.    Furthermore, Kaseberg cannot establish the requisite chain of events
     5     where his jokes were merely displayed on the Internet, and there is no direct evidence
     6     that a Defendant actually visited the website. See, e.g., Bldg. Graphics, Inc. v. Lennar
     7     Corp., 708 F.3d 573, 580 (4th Cir. 2013) (finding that mere existence of a
     8     copyrighted work online is insufficient to support an inference that the work fell into
     9     the defendant’s hands); Chafir v. Carey, 2007 WL 2702211, at *3 (S.D.N.Y. Sept. 17,
    10     2007) (“[T]he fact that Plaintiff’s Song was available on a publicly accessibly [sic]
    11     website does not prove access, because there is no evidence that Defendants actually
    12     visited the website on which Plaintiff’s Song was posted.”).
    13                                  (ii)   Kaseberg’s jokes were not widely disseminated.
    14           82.    Kaseberg cannot establish that his jokes were widely disseminated.
    15           83.    Merely having an online presence is insufficient to establish widespread
    16     dissemination. See, e.g., Art Attacks, 581 F.3d at 1144 (recognizing that while the
    17     Internet can reach a wide audience, there must be evidence to demonstrate wide
    18     dissemination); Stabile v. Paul Smith Ltd., 137 F. Supp. 3d 1173, 1187 (C.D. Cal.
    19     2015) (finding that “simply displaying an image on [plaintiff’s] website for an
    20     undeterminable period of time is insufficient to demonstrate that it was widely
    21     disseminated”).
    22           84.    “[T]he public dissemination necessary to infer that a defendant might
    23     have had access to the work is considerable.” Loomis v. Cornisch, 2013 WL 6044345,
    24     at *10 (C.D. Cal. Nov. 13, 2013).
    25           85.    Kaseberg has failed to produce any evidence, such as records reflecting
    26     hits to his website or Twitter account, to establish that his blog posts or tweets are
    27     widely disseminated.
    28

                                                 13
                         DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
 1337195
Case 3:15-cv-01637-JLS-MSB Document 179 Filed 01/24/19 PageID.6847 Page 19 of 31



     1           86.    The three jokes that Kaseberg posted to Twitter show very little audience
     2     engagement or dissemination (in the form of likes or retweets), if any. The Tom
     3     Brady Joke received no more than two likes and zero retweets at the time of the
     4     alleged infringement. The Washington Monument joke received zero likes and zero
     5     retweets at the time of the alleged infringement. And the Jenner Joke received zero
     6     likes and zero retweets at the time of the alleged infringement.
     7                                   (iii)   Kaseberg’s jokes are not strikingly similar to those
     8                                           told on Conan.
     9           87.    The jokes at issue are not strikingly similar such that the similarity
    10     reasonably precludes the possibility of any explanation other than copying. As
    11     discussed in §§ II.A.3.b and c, below, the jokes differ in significant ways, including in
    12     their structure, delivery, and wording.
    13           88.    For similarities to be “striking” as a matter of law, they “should appear in
    14     sufficiently unique or complex context as to make it unlikely that both pieces were
    15     copied from a prior common source, or that the defendant was able to compose the
    16     accused work as a matter of independent creation.” Selle v. Gibb, 741 F.2d 896, 904
    17     (7th Cir. 1984) (citations omitted) (discussing striking similarity in the context of
    18     musical compositions).
    19                         b.        Kaseberg cannot prove that the jokes on Conan are
    20                                   virtually identical to his.
    21           89.    Kaseberg cannot prove that the jokes at issue are virtually identical.
    22           90.    As discussed above, this Court held that Kaseberg’s jokes are entitled
    23     only to thin copyright protection, such that the standard for infringement is virtual
    24     identity. (Dkt. 131 at 21.)
    25           91.    The setups or premises of the jokes at issue consist of facts, which are
    26     not copyrightable. Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 344
    27     (1991) (“That there can be no valid copyright in facts is universally understood.”).
    28

                                                 14
                         DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
 1337195
Case 3:15-cv-01637-JLS-MSB Document 179 Filed 01/24/19 PageID.6848 Page 20 of 31



     1               92.   The punchlines of the jokes at issue are “constrained by the limited
     2     number of variations that would (1) be humorous (2) as applied to the specific facts
     3     articulated in each joke’s previous sentence and (3) provide mass appeal.” (Dkt. 131
     4     at 21.)
     5               93.   A comparison of the jokes demonstrates that any similarities are limited
     6     to unprotectable ideas and unoriginal comedic conventions, which cannot give rise to
     7     infringement. Data East USA, Inc. v. Epyx, Inc., 862 F.2d 204, 208 (9th Cir. 1988)
     8     (“[T]o the extent the similarities between plaintiff’s and defendant’s works are
     9     confined to ideas and general concepts, these similarities are noninfringing.”).
    10               94.   Defendants may move in limine to exclude the testimony of Kaseberg’s
    11     purported expert witness on the subjects of substantial similarity and virtual identity,
    12     Elayne Boosler, in accordance with the procedures required by the local rules.
    13                           c.     The jokes on Conan differ substantially from Kaseberg’s
    14                                  in the specific expressions used.
    15               95.   In contrast, substantial differences exist as to the particular expression of
    16     the jokes at issue.
    17               96.   Among other distinguishing factors in the expression, the parties’ jokes
    18     are worded differently, convey different actions, contain different levels of
    19     information, and involve different perspectives.
    20               97.   The structure of the jokes are different in part because the jokes were
    21     intended to be delivered to their respective audiences in different mediums.
    22               98.   In particular, Kaseberg wrote and published his jokes to be read online.
    23               99.   As such, Kaseberg’s jokes follow the same, two-sentence, setup-
    24     punchline format, which is concisely digestible to a passive, solitary audience.
    25               100. In contrast, Defendants’ jokes are performed on stage by O’Brien,
    26     delivered to an audience.
    27               101. The Conan monologue writers craft the jokes with that distinction in
    28     mind.
                                                    15
                            DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
 1337195
Case 3:15-cv-01637-JLS-MSB Document 179 Filed 01/24/19 PageID.6849 Page 21 of 31



     1           102. Thus, the structure and delivery of the jokes on Conan are more
     2     conversational in nature and often include improvised or ad-libbed language based on
     3     the audience’s reaction.
     4           103. Defendants’ jokes are structured so that the jokes will get the biggest
     5     laugh from the studio audience in the moment.
     6           104. Further, millions of people have a familiarity with O’Brien and the
     7     writers take care to craft jokes that are consistent with his voice and his brand.
     8                                (i)   The Tom Brady Joke
     9           105. Regarding the Tom Brady Joke, Defendants’ Tom Brady Joke makes two
    10     references to “Super Bowl” in the setup alone. Kaseberg’s Tom Brady Joke fails to
    11     use the term “Super Bowl” at all. Instead, it makes a single reference to the “game.”
    12     Defendants’ setup also makes clear that Tom Brady was given the truck for earning
    13     the honor of Super Bowl MVP. Kaseberg’s joke mentions the “MVP truck” with no
    14     reference to the Super Bowl or how the truck was Brady’s to give away.
    15           106. O’Brien elaborates on the joke’s setup by twice mentioning how nice it
    16     is for Tom Brady to give the truck away. Kaseberg’s joke contains no similar
    17     reference or segue. O’Brien responds to the audience’s reaction midstream (saying “I
    18     do” and “yes”) before delivering the punchline. Kaseberg’s joke has no such
    19     language.
    20           107. Moreover, Kaseberg’s punchline reads “enjoy the truck Pete Carroll.” In
    21     contrast, Defendants’ punchline reads “So, Brady is giving his truck to Seahawks
    22     coach Pete Carroll.” Defendants’ Tom Brady Joke specifically identifies Pete Carroll
    23     as the Seahawks coach. Kaseberg’s does not. Kaseberg’s Tom Brady Joke also
    24     sarcastically tells Pete Carroll to “enjoy” the truck, whereas Defendants’ joke is
    25     expressed in a more neutral tone. Finally, in Kaseberg’s Tom Brady Joke, the
    26     audience must infer that the truck was given to Pete Carroll. Defendants’ joke
    27     explicitly says Tom Brady gave the truck to Pete Carroll.
    28

                                                 16
                         DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
 1337195
Case 3:15-cv-01637-JLS-MSB Document 179 Filed 01/24/19 PageID.6850 Page 22 of 31



     1                               (ii)   The Washington Monument Joke
     2            108. Regarding the Washington Monument Joke, Kaseberg’s setup reads:
     3     “The Washington Monument is ten inches shorter than previously thought.” Notably,
     4     this exact phrasing was used in a tweet by Jimmy Fallon the day before Kaseberg’s
     5     publication. Conversely, Defendants’ premise reads: “Yesterday, surveyors
     6     announced that the Washington Monument is ten inches shorter than what’s been
     7     recorded.” This phrasing offers more specific information—i.e., when and how it was
     8     discovered the monument was shorter, and who made the discovery. Kaseberg’s setup
     9     does not offer any of these details. The setups are further distinguishable, as
    10     Defendants’ joke makes clear the monument is shorter than what had been
    11     “previously recorded,” while Kaseberg uses the language “previously thought.” In the
    12     middle of Defendants’ joke, O’Brien again inserts a “yeah.” Kaseberg’s joke does
    13     not.
    14            109. Defendants’ punchline anthropomorphizes the Washington Monument,
    15     suggesting that the monument itself blamed the “shrinkage” on the cold weather. In
    16     contrast, Kaseberg’s joke presents the punchline from an outside perspective, stating
    17     that, “You know the winter has been cold when a monument suffers from shrinkage.”
    18     Beyond the objective differences in the wording of the punchlines, the punchlines are
    19     suggesting different things. In saying that the monument blamed the colder weather
    20     for the “shrinkage,” Defendants’ joke suggests that the other factors could be to
    21     blame. In contrast, Kaseberg’s joke explicitly provides that the shrinkage is indeed the
    22     result of cold weather. Kaseberg’s joke mentions the winter has been cold, where
    23     Defendants’ references the cold weather—untethered to any season. Finally, O’Brien
    24     concludes his joke noting it was a “penis joke.” Kaseberg ends his joke with the
    25     shrinkage punchline.
    26

    27

    28

                                                 17
                         DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
 1337195
Case 3:15-cv-01637-JLS-MSB Document 179 Filed 01/24/19 PageID.6851 Page 23 of 31



     1                                (iii)   The Jenner Joke
     2           110. Regarding the Jenner Joke, Kaseberg’s premise specifically identifies
     3     three towns which have streets named after Bruce Jenner. In contrast, Defendants’
     4     setup only mentions that “some cities have streets named after Bruce Jenner.”
     5     Kaseberg’s joke says the towns “have to consider changing the name to Caitlyn.”
     6     Defendants’ joke says that cities are actively “trying to change the streets’ name to
     7     Caitlyn Jenner”—including “Jenner” where Kaseberg did not.
     8           111. Further, Kaseberg’s punchline states that one street will “have to change
     9     from a Cul-De-Sac to a Cul-de-Sacless.” Defendants’ joke says that “Bruce Jenner
    10     Cul-De-Sac . . . will be now cul-de-no-sac”—ending the joke on the hard “k” sound.
    11     Moreover, Defendants’ joke is directed to residents of the street, specifically
    12     introducing the punchline with the phrase “If you live on Bruce Jenner Cul-de-Sac…”
    13     Kaseberg’s joke has no such preamble to his punchline.
    14           112. In summary, no reasonable juror could conclude that the jokes at issue
    15     are virtually identical in total concept and feel.
    16                  4.     Conan’s monologue writers independently created each of the
    17                         allegedly infringing jokes.
    18           113. Finally, each of the allegedly infringing jokes at issue was independently
    19     created by the Conan monologue writers.
    20           114. The three monologue writers that created the allegedly infringing jokes
    21     all declared, under penalty of perjury, that they did not copy Kaseberg’s jokes. None
    22     of them had ever heard of Kaseberg, visited Kaseberg’s blog or Twitter page, or seen
    23     any of Kaseberg’s jokes at issue prior to the alleged infringement. Despite 11
    24     depositions, none of Defendants’ witnesses testified to having even heard of
    25     Kaseberg, much less viewing his blog, Twitter page, or the jokes at issue, prior to
    26     learning about Kaseberg’s accusations. Moreover, all communications between
    27     Comers, Kiley, Kutner, and Weisberg for the days at issue were produced. None of
    28     those communications mention Kaseberg or his material.
                                                 18
                         DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
 1337195
Case 3:15-cv-01637-JLS-MSB Document 179 Filed 01/24/19 PageID.6852 Page 24 of 31



     1           115. The monologue writers that created Defendants’ jokes do not perform
     2     general online searches, look at other comics’ material, or visit social media to
     3     perform their premises research. Their limited research is restricted to a handful of
     4     specific news outlets they prefer, and is solely to gather factual premises—not to gain
     5     inspiration for punchlines. This makes it virtually impossible for any writer, much
     6     less three separate writers, to have stumbled onto Kaseberg’s jokes for source
     7     material—especially given the limited reach of his posts and the nonexistent
     8     awareness of his platforms.
     9           116. Conan’s monologue writers have no incentive to copy or steal jokes,
    10     given Conan’s submission protocol. There is no requirement that a writer submit a
    11     minimum number of jokes for the monologue each day. Nor is there any requirement
    12     that a show’s monologue must feature a certain number of jokes. Monologue jokes
    13     are reviewed anonymously. There is no attribution as to individual monologue jokes,
    14     and the show does not keep track of a particular monologue writer’s submissions.
    15     Because of this process, the monologue submissions of any writer do not, and could
    16     not, factor in to their standing at the show—including decisions regarding retention,
    17     termination, or compensation.
    18           117. Conan’s monologue writers have good reason to deliberately avoid
    19     copying material. O’Brien, Sweeney, Comers, Kutner and Kiley all testified that
    20     stealing jokes is an unacceptable practice. Consistent with this view, Conan has an
    21     informal policy in place where monologue jokes will be pulled if it is ever discovered
    22     that they are similar to a joke told by anyone else, even if the similarity is purely
    23     coincidental. As such, it simply does not follow that O’Brien, or his writers, would
    24     risk their reputations, and potentially their careers, to search out and copy Kaseberg’s
    25     jokes for use on the show.
    26

    27

    28

                                                 19
                         DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
 1337195
Case 3:15-cv-01637-JLS-MSB Document 179 Filed 01/24/19 PageID.6853 Page 25 of 31



     1           118. Further, any similarities between the parties’ jokes are attributable to the
     2     nature of the jokes themselves. Because premises to monologue-style jokes derive
     3     from current events and news stories, countless people (other late-night hosts,
     4     individuals on social media, etc.) are all creating jokes derived from the same starting
     5     point. As such, it is inevitable that multiple parties will, at times, also arrive at the
     6     same end point to a joke, independent of one another.
     7           119. The jokes at issue in this case are particularly susceptible to overlap due
     8     to parallel thought. Indeed, numerous people posted jokes similar to each of
     9     Kaseberg’s allegedly infringed-upon jokes on social media—all before Kaseberg’s
    10     publications. Defendants have gathered and produced numerous examples of social
    11     media users commenting that Tom Brady should have given his MVP truck to Pete
    12     Carroll instead of Malcolm Butler, that the Washington Monument was suffering
    13     from “shrinkage,” and that culs-de-sac named after Bruce Jenner would require
    14     renaming.
    15           120. Beyond the jokes at issue in this action, Defendants have produced
    16     numerous examples of parallel thought occurring between jokes told on Conan or
    17     drafted by Conan’s writers and jokes Kaseberg posted on his blog or Twitter. These
    18     include jokes on subjects varying from Donald Trump and his advisers, to the
    19     Bachelorette, to the Michael Dell biopic, to the Facebook “dislike” button, to writing
    20     the wrong name on checks in February, to Kid Rock, to Kim Kardashian, to North
    21     Korea, to the Pope, and to Captain Sully Sullenberger. In each of these instances,
    22     Conan’s joke was created first. Assuming Kaseberg did not copy these jokes, these
    23     examples further demonstrate that similarities among jokes by Kaseberg and
    24     Defendants are a result of parallel thought, as opposed to deliberate copying.
    25           121. Additionally, overlap between the parties’ jokes can be attributed to
    26     Kaseberg’s repeated and deliberate efforts to imitate the monologue jokes featured in
    27     late-night shows, including Conan.
    28

                                                  20
                          DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
 1337195
Case 3:15-cv-01637-JLS-MSB Document 179 Filed 01/24/19 PageID.6854 Page 26 of 31



     1           122. Finally, parallel thought is an innate reality in the world of late-night talk
     2     shows and monologue jokes. Indeed, Conan’s writers testified to this being a frequent
     3     occurrence among their own staff, and to having personal experience with it
     4     happening among other shows.
     5           123. Defendants may move in limine to exclude the testimony of Kaseberg’s
     6     purported expert witness on the subject of independent creation, David Barsky, in
     7     accordance with the procedures required by the local rules.
     8                   5.    Kaseberg will be unable to prove direct copyright
     9                         infringement by Time Warner or TBS.
    10           124. Kaseberg’s Amended Complaint (Dkt. 58) states no cause of action for
    11     vicarious or contributory copyright infringement; it only makes a claim for direct
    12     copyright infringement. See Dkt. 58 at ¶¶ 28-34.
    13           125. Kaseberg will be unable to prove that Time Warner or TBS are the cause
    14     of the alleged infringement. See Ninth Circuit Model Civil Jury Instructions, 17.5
    15     (2017) (citing Perfect 10, Inc. v. Giganews, Inc., 847 F.3d 657, 666 (9th Cir. 2017)
    16     (“where it is clear that infringement has occurred, courts must determine ‘who is close
    17     enough to the [infringing] event to be considered the most important cause’” (citation
    18     omitted))).
    19           B.      Kaseberg is entitled to a minimal award of damages and fees, if any.
    20                   1.    Kaseberg cannot prove that the alleged infringement of any of
    21                         his jokes was willful.
    22           126. The Copyright Act provides additional remedies if the plaintiff can show
    23     that the violation was willful. See 17 U.S.C. § 504(c)(2).
    24           127. To prove willfulness, “the plaintiff must show (1) that the defendant was
    25     actually aware of the infringing activity, or (2) that the defendant’s actions were the
    26     result of ‘reckless disregard’ for, or ‘willful blindness’ to, the copyright holder’s
    27     rights.” Wash. Shoe Co. v. A-Z Sporting Goods Inc., 704 F.3d 668, 674 (9th Cir.
    28     2012).
                                                  21
                          DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
 1337195
Case 3:15-cv-01637-JLS-MSB Document 179 Filed 01/24/19 PageID.6855 Page 27 of 31



     1               128. Kaseberg will be unable to prove that any of Conan’s monologue writers
     2     were aware of him or his jokes before the time of the alleged infringements.
     3     Accordingly, Kaseberg will be unable to prove that any Defendant was actually aware
     4     of any infringing activity or that they acted with reckless disregard for Kaseberg’s
     5     rights.
     6                     2.    Kaseberg’s actual damages are minimal at best, and
     7                           Kaseberg’s disgorgement-of-profits theory is remote and
     8                           speculative.
     9               129. For demonstrated copyright infringement, a plaintiff may seek an award
    10     of actual damages caused by the infringement and any additional profits of the
    11     infringer caused by the infringement that are not incorporated into the calculation of
    12     actual damages. 17 U.S.C. § 504(b).
    13               130. To the extent that Kaseberg can recover actual damages, these damages
    14     are minimal, at best. In discussing damages, Defendants have avoided using specific
    15     dollar amounts, as much of that information has been designated “Confidential” or
    16     “Highly Confidential – Attorneys’ Eyes Only” under the Protective Order. (Dkt. 48.)
    17     Defendants will meet and confer with opposing counsel to discuss to what extent such
    18     designations can be withdrawn in advance of trial.
    19               131. Kaseberg’s actual damages, if recoverable, are appropriately limited to
    20     the maximum amount that he can prove that he has sold a single monologue-style
    21     joke multiplied by the number of jokes found to infringe.
    22               132. Furthermore, Kaseberg cannot establish “the existence of a causal link”
    23     between the alleged infringement and Defendants’ profits necessary to prove his
    24     entitlement to recovery under a disgorgement-of-profits theory. Mackie v. Rieser, 296
    25     F.3d 909, 911 (9th Cir. 2002) (“When an infringer’s profits are only remotely and
    26     speculatively attributable to the infringement, courts will deny recovery to the
    27     copyright owner.”).
    28

                                                    22
                            DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
 1337195
Case 3:15-cv-01637-JLS-MSB Document 179 Filed 01/24/19 PageID.6856 Page 28 of 31



     1              133. Even assuming Kaseberg could establish the requisite “causal link,”
     2     which he cannot, Kaseberg’s damages expert, John H. Reith, opined that Kaseberg
     3     was entitled to a minimal amount of damages based on the gross revenues attributable
     4     to all purportedly infringing materials—including the UAB Joke and Delta Joke,
     5     which the Court has determined did not infringe Kaseberg’s copyrights.
     6              134. Additionally, Reith’s testimony should be excluded as it incorrectly
     7     addresses only Defendants’ revenues, not profits. Defendants may move in limine to
     8     exclude Reith’s testimony in accordance with the procedures required by the local
     9     rules.
    10                    3.    Kaseberg cannot recover statutory damages or attorney’s fees
    11                          for two of the three jokes at issue, and Defendants intend to
    12                          seek their fees to the fullest extent possible if they prevail at
    13                          trial.
    14              135. As an alternative to actual damages, the Copyright Act authorizes an
    15     award of statutory damages under certain circumstances. 17 U.S.C. § 504(a) & (c).
    16              136. Federal copyright law limits the availability of statutory damages and
    17     attorneys’ fees as remedies for copyright infringement. 17 U.S.C. § 412.
    18              137. In relevant part, 17 U.S.C. § 412 provides that “[i]n any action under this
    19     title, … no award of statutory damages or of attorney’s fees, as provided by sections
    20     504 and 505, shall be made for … any infringement of copyright commenced after
    21     first publication of the work and before the effective date of its registration, unless
    22     such registration is made within three months after the first publication of the work.”
    23              138. To the extent any of Kaseberg’s copyrights are deemed valid, and he is
    24     entitled to statutory damages at all, no such relief is available for the Tom Brady Joke
    25     or the Washington Monument Joke.
    26

    27

    28

                                                   23
                           DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
 1337195
Case 3:15-cv-01637-JLS-MSB Document 179 Filed 01/24/19 PageID.6857 Page 29 of 31



     1           139. The Tom Brady Joke was first published on February 3, 2015, but its
     2     effective date of registration is July 11, 2015—over three months after first
     3     publication. Therefore, Kaseberg is precluded form recovering statutory damages or
     4     attorney’s fees for the Tom Brady Joke.
     5           140. The Washington Monument Joke was published on February 17, 2015,
     6     but its effective date of registration is December 11, 2015—over three months after
     7     first publication. Therefore, Kaseberg is precluded from recovering statutory damages
     8     or attorney’s fees for the Washington Monument Joke.
     9           141. Furthermore, to the extent that Kaseberg is eligible to recover statutory
    10     damages or attorney’s fees for the Jenner Joke, these awards should be minimal.
    11           142. “Statutory damages further compensatory and punitive purposes, and
    12     help sanction and vindicate the statutory policy of discouraging infringement. If
    13     statutory damages are elected, the jury has wide discretion in determining the amount
    14     of statutory damages to be awarded, constrained only by the specified maxima and
    15     minima. The jury is guided by what is just in the particular case, considering the
    16     nature of the copyright, the circumstances of the infringement and the like.” Dream
    17     Games of Ariz., Inc. v. PC Onsite, 561 F.3d 983, 992 (9th Cir. 2009) (citations,
    18     internal quotation marks, and alterations omitted).
    19           143. Defendants will argue, given the purposes of statutory damages, that a
    20     minimal award—if any award is appropriate—is all that is needed to compensate
    21     Kaseberg and discourage infringement.
    22           144. “In any civil action under this title, the court in its discretion may allow
    23     the recovery of full costs by or against any party other than the United States or an
    24     officer thereof. Except as otherwise provided by this title, the court may also award a
    25     reasonable attorney’s fee to the prevailing party as part of the costs.” 17 U.S.C. § 505.
    26

    27

    28

                                                 24
                         DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
 1337195
Case 3:15-cv-01637-JLS-MSB Document 179 Filed 01/24/19 PageID.6858 Page 30 of 31



     1            145. “In deciding whether to award fees under the Copyright Act, the district
     2     court should consider, among other things: the degree of success obtained on the
     3     claim; frivolousness; motivation; objective reasonableness of factual and legal
     4     arguments; and need for compensation and deterrence.” Maljack Prods., Inc. v.
     5     GoodTimes Home Video Corp., 81 F.3d 881, 889 (9th Cir. 1996)
     6            146. The factors listed in Maljack favor a minimal fee award, if any, in the
     7     event that Kaseberg prevails on his claim regarding the Jenner Joke.
     8            147. On the other hand, should Defendants prevail, they will seek their
     9     attorney’s fees to the fullest extent possible. See id. at 889 (“The same standard
    10     applies to both prevailing defendants and plaintiffs.”).
    11            C.    Injunctive relief is unwarranted in this action.
    12            148. If Kaseberg is able to establish liability, a permanent injunction would be
    13     unnecessary and unwarranted.
    14            149. A court may “grant temporary and final injunctions on such terms as it
    15     may deem reasonable to prevent or restrain infringement of a copyright,” 17 U.S.C.
    16     § 502(a), and “[a]s a general rule, a permanent injunction will be granted when
    17     liability has been established and there is a threat of continuing violations.” MAI Sys.
    18     Corp. v. Peak Computer, Inc., 991 F.2d 511, 520 (9th Cir. 1993).
    19            150. Assuming he is able to prove liability, Kaseberg will be unable to prove
    20     that there is a threat of continuing violations of his copyrights.
    21                                                   ***
    22            151. If it should be determined that any of these Contentions of Law should
    23     have been set forth as Contentions of Fact, or vice versa, Defendants respectfully
    24     request that they be deemed as such.
    25     III.   Abandoned Issues
    26            This Court held in its Summary Judgment Order (Dkt. 131) that Defendants do
    27     not infringe Kaseberg’s copyrights to the UAB Joke and the Delta Joke.
    28

                                                 25
                         DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
 1337195
Case 3:15-cv-01637-JLS-MSB Document 179 Filed 01/24/19 PageID.6859 Page 31 of 31



     1           Defendants have abandoned the following affirmative defenses: (1) Failure to
     2     State a Claim, and (2) Improper Venue.
     3           The Court dismissed Defendants’ affirmative defenses of Fraud on the
     4     Copyright Office and Unclean Hands in its November 15, 2018 Order. (Dkt. 173.)
     5           The only other abandoned issues are those relating to the UAB Joke and the
     6     Delta Joke, which were extinguished by the Court’s ruling granting partial summary
     7     judgment in favor of Defendants. See Dkt. 131.
     8     IV.   Rule 16.1(f)(2)(a) Exhibits
     9           Defendants’ Exhibit List is being filed concurrently.
    10     V.    Rule 16.1(f)(1)(a) Witnesses
    11           Defendants’ Witness List is being filed concurrently.
    12

    13

    14     DATED: January 24, 2019               GLASER WEIL FINK HOWARD
                                                  AVCHEN & SHAPIRO LLP
    15

    16
                                                 By: /s/ Thomas P. Burke Jr.
    17                                           PATRICIA L. GLASER
    18                                           THOMAS P. BURKE JR.
                                                 JUSTIN P. THIELE
    19                                              Attorneys for Defendants
    20

    21

    22

    23

    24

    25

    26

    27

    28

                                                26
                        DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
 1337195
